ORDER
PER CURIAM.
Robert Atwell appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief following an evidentiary hearing. Mr. Atwell sought to vacate his conviction for one count of first degree sexual assault and sentence of three years imprisonment to run concurrent with another sentence that he was already serving. He claims that *924he received ineffective assistance of counsel because his plea counsel misled him to believe that he would serve only forty percent (40%) of the three year sentence and that his sentence would be reduced by the amount of time that: (a) he was currently serving on an unrelated charge in Linn County, Missouri; and (b) he served on house arrest on the charge in this case. Mr. Atwell further claims that he received ineffective assistance of counsel because his plea counsel coerced him into pleading guilty by threatening to withdraw as his attorney if he did not enter an Alford plea. The judgment of the motion court is affirmed. Rule 84.16(b).